DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/21/21 has been entered.  Claims 1 and 9 are amended.  Claims 2, 10 and 14- 20 are canceled.  
Election/Restrictions
Claims 1 and 9 are allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on 6/23/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/23/21 between Species A and Species B is withdrawn.  Claims 5 and 13, directed to Species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
Claims 1, 3- 9 and 11- 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a continuous wire mesh structure coupled to the delivery tool, wherein respective portions of the continuous wire mesh structure form: a removal tool disposed at the distal end of the delivery tool and configured to at least partially separate the obstruction from an inner surface of the vasculature, wherein the removal tool comprises a conical or umbrella-shaped section configured to at least partially surround the obstruction, and wherein the removal tool includes an inner support frame configured to structurally reinforce the removal tool when the removal tool is in a deployed configuration; an expandable member coupled to the delivery tool, the expandable member including a proximal end that is free or slidably coupled to the delivery tool, wherein the proximal end of the expandable member is configured to invert or slide toward a distal end of the expandable member, thereby causing the expandable member to surround at least a portion of the obstruction and the removal tool so that the obstruction is captured between the expandable member and the removal tool, when the delivery tool is withdrawn from the vasculature to remove the removal tool and the obstruction from the vasculature; and an obstruction landing area between the removal tool and the expandable member, wherein the removal tool, the 
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a continuous wire mesh structure coupled to a delivery tool, wherein respective portions of the continuous wire mesh structure form: a removal tool disposed at a distal end of the delivery tool and configured to at least partially separate an obstruction from an inner surface of a vasculature, wherein the removal tool comprises a conical or umbrella- shaped section configured to at least partially surround the obstruction, and wherein the removal tool includes an inner support frame configured to structurally reinforce the removal tool when the removal tool is in a deployed configuration; an expandable member coupled to the delivery tool, the expandable member including a proximal end that is free or slidably coupled to the delivery tool, wherein the proximal end of the expandable member is configured to invert or slide toward a distal end of the expandable member, thereby causing the expandable member to surround at least a portion of the obstruction and the removal tool so that the obstruction is captured between the expandable member and the removal tool when the delivery tool is withdrawn from the vasculature to remove the removal tool and the obstruction from the vasculature; and an obstruction landing area between the removal tool and the expandable member, wherein the removal tool, the expandable member, and the obstruction landing area are separated by marker bands that are coupled to the delivery tool.
The closest cited prior art reference, Daniel et al. (US Pat. No. 6,001,118), teaches a conical or umbrella-shaped section configured to at least partially surround an 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bates (US Pat. No. 5,935,139;
Aboytes (US Pub. No. 2011/0213403 A1);
Aboytes et al. (US Pub. No. 2015/0342613 A1);
Korkuch et al. (US Pub. No. 2016/0331506 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771